Case: 17-50689      Document: 00514417488         Page: 1    Date Filed: 04/05/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 17-50689                                FILED
                                  Summary Calendar                           April 5, 2018
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

DAVID OROZCO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:16-CR-1838-4


Before DAVIS, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM: *
       David Orozco appeals his guilty plea conviction and sentence for
conspiracy to possess with intent to distribute five grams or more of pure
methamphetamine. Orozco argues that the plea agreement is invalid because
it is procedurally and substantively unconscionable. In particular, he asserts
that the plea agreement is procedurally unconscionable because the parties
were in an unequal bargaining position during the plea negotiation process.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-50689    Document: 00514417488     Page: 2   Date Filed: 04/05/2018


                                 No. 17-50689

He further contends that the plea agreement is substantively unconscionable
because it is “grossly one sided.” Orozco maintains that he gave up numerous
important rights and received “very little, if anything” in return. He thus
argues that the plea agreement’s appellate waiver provision is unenforceable.
Orozco also asserts that his 96-month, within-guidelines sentence was
substantively unreasonable in light of the 18 U.S.C. § 3553(a) factors.
      Because Orozco did not challenge the validity of the plea agreement in
the district court or attempt to withdraw his plea on grounds that the plea
agreement was unconscionable, we review his claims under the plain error
standard. See United States v. Vonn, 535 U.S. 55, 58-59 (2002). Our review of
the plea agreement reveals no clear or obvious error with respect to Orozco’s
unconscionability arguments. See Puckett v. United States, 556 U.S. 129, 135
(2009). He offers no other challenge to the waiver’s validity or its application.
Thus, the waiver bars Orozco’s challenge to the substantive reasonableness of
his sentence.
      Accordingly, the appeal is DISMISSED.




                                       2